Citation Nr: 0733173	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-42 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from 
September 1970 until June 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The appeal was subsequently transferred to the RO in 
Montgomery, Alabama.

The Board notes that a May 2005 VA letter determined that the 
appellant had not submitted a timely substantive appeal 
regarding the issues of entitlement to service connection for 
bilateral hearing loss, type II diabetes mellitus, 
hypertension, and tinnitus.  The RO informed the veteran of 
his right to appeal its determination regarding these issues, 
and he did not appeal.  Therefore, these issues are not 
before the Board.  38 C.F.R. §§ 20.202, 20.302(b).  

In August 2007, the appellant presented testimony at a 
personal hearing conducted at the Board in Washington, DC 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
this personal hearing is in the appellant's claims folder.  
At the hearing, the appellant submitted additional 
information that has not been reviewed by the RO.  By an 
August 2007 statement, he waived his right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant seeks service connection for osteoarthritis of 
the left knee.  The appellant contends that he suffered an 
injury while playing football during a period of active duty 
for training in 1975 that has led to his current diagnosis of 
osteoarthritis of the left knee.  During his August 2007 
hearing, the appellant submitted medical records dated in 
November and December 1975 reflecting that he underwent a 
left medial meniscectomy to repair a tear of the left medial 
meniscus in November 1975 at Reynolds Army Hospital in Ft. 
Sill, Oklahoma.  He had a period of convalesce from November 
24, to December 8, 1975.  An undated document entitled Army 
National Guard retirement credits record indicated that the 
appellant had a period of active duty for training from 
September 11, 1975, to December 19, 1975.  Therefore, it 
appears that the appellant underwent surgery for a left 
medial meniscectomy during a period of active duty for 
training.  However, the newly submitted records did not state 
why the appellant had surgery on his left knee.  

The Board notes that VA received records from the retired 
records section of the Alabama Army National Guard in 
September 2003.  In October 2003, VA received a response from 
the Department of the Army, Headquarters U.S. Army Medical 
Department Activity, Fort Sill, Oklahoma, which stated that 
the appellant's records were not located at that facility.  
Additionally, in a November 2003 statement, the appellant 
informed VA that he had attempted to locate his medical 
records at the National Personnel Records Center (NPRC) to no 
avail.  However, in May 2006, the appellant subsequently 
obtained the aforementioned November and December 1975 
records of his knee surgery from the NPRC.  The record does 
not reveal that attempts were made by VA to obtain records 
pertaining to the appellant's left knee injury from the NPRC 
or any other relevant facilities in addition to those 
received from the Alabama Army National Guard.  Because more 
records pertaining to the appellant's left knee injury are 
alleged to exist and VA has not made attempts to obtain them 
from sources other than the Alabama Army National Guard, the 
Board finds that a remand is necessary for further attempts 
to locate any additional records related to his left knee 
injury.  

Additionally, the available service medical and private 
records reflected that the appellant had subsequent surgeries 
on his left knee after 1975.  Private treatment records from 
Dr. G.R.B. and private treatment provider C.H. dated from 
1995 to 1997 indicated that the appellant had an arthroscopy 
of the left knee in approximately November 1995 and was 
diagnosed with osteoarthritis of the left knee.  In a 
November 1997 report of medical history, it was noted that 
the appellant had seven surgeries on his left knee which were 
all successful.  On his September 2001 examination, the 
examiner found that the appellant had limited left knee range 
of motion and degenerative joint disease.  The September 2001 
report of medical history stated that the appellant had five 
surgeries on his left knee in 1975 and 1997.  During his 
January 2004 VA examination in connection with his claim, the 
appellant reported that he had arthroscopic surgery in 1990 
with Dr. G.R.B. at J.H. for the removal of calcium deposit 
and bone fragments in his left knee.  The diagnosis was 
degenerative joint disease of the left knee with moderate 
loss of range of motion due to pain.  Although records from 
J.H. and Dr. G.R.B. are of record, there were none pertaining 
to the appellant's left knee dated in 1990.  Therefore, on 
remand attempts should be made to locate any additional 
records from these providers.  

Accordingly, the case is REMANDED for the following action:

1.  Please provide the appellant a copy of 
the Dingess/Hartman (2006) notice 
information.  

2.  Attempts should be made to locate any 
additional records pertaining to the 
appellant's left knee injury from 
September to December 1975.  Please 
contact the relevant facilities, such as 
the NPRC and Reynold's Army Hospital at 
Fort Sill, Oklahoma, to obtain these 
records.

3.  Please obtain any records pertaining 
to the appellant's left knee from Dr. 
G.R.B. and J.H. dated in 1990.

4.  After the development in 1 through 3 
has been undertaken, please schedule the 
appellant for a VA examination to evaluate 
his left knee.  The examiner should 
provide a diagnosis for the veteran's left 
knee and list any and all residuals of the 
November 1975 surgery including any scars.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment records, and any 
additional records found on remand, the 
examiner should state a medical opinion 
as to the likelihood (likely, unlikely, 
at least as likely as not) that the 
appellant's current left knee disability 
is the result of the November 1975 left 
medial meniscectomy to repair a tear of 
the left medial meniscus while the 
appellant served in the National Guard, 
as opposed to its being more likely due 
to some other factor or factors.

The examiner should consider the 
following when rendering the opinion:  
November 1975 medical records from 
Reynolds Army Hospital reflected that he 
underwent a left medial meniscectomy to 
repair a tear of the left medial 
meniscus; private treatment records from 
Dr. G.R.B. and private treatment provider 
C.H. dated from 1995 to 1997 which 
indicated that the appellant had an 
arthroscopy of the left knee in 
approximately November 1995 and was 
diagnosed with osteoarthritis of the left 
knee; November 1997 report of medical 
history that noted that the appellant had 
seven surgeries on his left knee which 
were all successful; September 2001 
examination which showed limited left 
knee range of motion and degenerative 
joint disease; September 2001 report of 
medical history that stated that the 
appellant had five surgeries on his left 
knee in 1975 and 1997; and January 2004 
VA examination wherein the appellant 
reported that he had arthroscopic surgery 
in 1990 with Dr. G.R.B. at J.H. for the 
removal of calcium deposit and bone 
fragments and diagnosis was degenerative 
joint disease of the left knee with 
moderate loss of range of motion due to 
pain.  

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO must verify 
whether the period of duty from September 
11, 1975, to December 19, 1975, as shown 
on NGB Form 23, constituted active or 
inactive duty for training under sections 
316, 502, 503, 504, or 505 of title 32.  
38 C.F.R. § 101(22)(C), (23).  Since the 
appellant has submitted medical evidence 
of having had surgery for internal 
derangement of the left knee in November 
1975 at Reynolds Army Hospital in Fort 
Sill, Oklahoma, the RO should consider, in 
readjudicating the claim for service 
connection, the likelihood that this 
injury to the left knee was incurred prior 
to the duty period beginning on September 
11, 1975, as opposed to its having 
occurred sometime between September 11, 
1975, and the date of the surgery in 
November 1975.  Finally, if in 
readjudicating this claim based on the the 
entire evidence of record including any 
additional evidence obtained on remand, 
the RO continues the denial based on the 
proposition that "[s]ervice connection 
may not be granted for any disability 
during reserve service unless determined 
to be in line of duty (LOD)", the RO must 
cite the legal authority for that 
proposition in its decision.  

6.  If the benefit sought is not granted, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



